


EXHIBIT 10.1


    
INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD


Grantee's Name and Address:    
    
    
You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Informatica Corporation 2009 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Unit Award Agreement (the “Restricted
Stock Unit Agreement”) as follows:
Award Number:    
Date of Award:    
Vesting Commencement Date:    
Total Number of Restricted Stock     
Units:     
Vesting Schedule:
Subject to Grantee continuing to provide services to the Company or an Affiliate
through each date of vesting (“Continuous Service”) and other limitations set
forth in this Notice, the Plan and the Restricted Stock Unit Agreement, the
Restricted Stock Units will vest in accordance with the following schedule:
<25% of the Shares subject to such Restricted Stock Units shall vest on the
first anniversary of the Vesting Commencement Date, and 25% of the Shares
subject to such Restricted Stock Units as of the subsequent anniversaries of the
Vesting Commencement Date thereafter, assuming Continuous Service with the
Company on each vesting date.>
IN WITNESS WHEREOF, the Company and Grantee have executed this Notice and agree
that the Award of Restricted Stock Units is to be governed by the terms and
conditions of this Notice, the Plan, and the Restricted Stock Unit Agreement.
 
Informatica Corporation,
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
Title:
 
 
 
 




1

--------------------------------------------------------------------------------




GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SHALL VEST, IF
AT ALL, ONLY DURING THE PERIOD OF GRANTEE'S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED STOCK UNITS OR RECEIVING SHARES
HEREUNDER). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE,
THE RESTRICTED STOCK UNIT AGREEMENT, OR THE COMPANY'S 2009 EQUITY INCENTIVE PLAN
SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE'S
EMPLOYMENT OR CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH
GRANTEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE GRANTEE'S EMPLOYMENT OR
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE.
Grantee acknowledges receipt of a copy of the Plan and the Restricted Stock Unit
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the grant of Restricted Stock Units
subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Notice, the Plan, and the Restricted Stock Unit Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan, and the Restricted Stock Unit Agreement. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Notice, the Plan or the
Restricted Stock Unit Agreement. Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.
Dated:
 
 
Signed:
 
 
 
 
 
Grantee






2

--------------------------------------------------------------------------------




INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of Restricted Stock Units. Informatica Corporation, a Delaware
corporation (the “Company”), hereby grants to Grantee (the “Grantee”) named in
the Notice of Restricted Stock Unit Award (the “Notice”) an Award of restricted
stock units (the “Restricted Stock Units”) as set forth in the Notice, subject
to the terms and provisions of the Notice, this Restricted Stock Unit Award
Agreement (the “Restricted Stock Unit Agreement”) (the Notice and the Restricted
Stock Unit Agreement referred to collectively as the “Agreement”) and the
Company's 2009 Equity Incentive Plan (the “Plan”) adopted by the Company, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
2.Company's Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Grantee will have
no right to payment of any such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units, such Restricted Stock Unit will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.
3.Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest in Grantee according to the vesting schedule set forth
in the Notice, subject to Grantee's Continuous Service through each such date.
4.Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if Grantees ceases to provide Continuous
Service for any or no reason, the then-unvested Restricted Stock Units awarded
by this Agreement will thereupon be forfeited at no cost to the Company and
Grantee will have no further rights thereunder.
5.Payment after Vesting.
(a)Any Restricted Stock Units that vest in accordance with Section 3 will be
paid to Grantee (or in the event of Grantee's death, to his or her estate) in
whole Shares, subject to Grantee satisfying any applicable tax withholding
obligations as set forth in Section 7. Subject to the provisions of Section
5(b), the vested Restricted Stock Units will be paid in Shares on or as soon as
practicable after vesting, but in each such case no later than the date that is
two-and-one-half (2 ½) months from the later of (i) the end of the Company's tax
year that includes the vesting date, or (ii) the end of Grantee's tax year that
includes the vesting date.
(b)Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with the Grantee's
Termination of Service (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) Grantee is a “specified employee” within the
meaning of Section 409A at the time of such Termination of Service, and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to Grantee on or within the six (6)
month period following Grantee's Termination of Service, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Grantee's Termination of Service,
unless Grantee dies following his or her Termination of Service, in which case,
the Restricted Stock Units will be paid in Shares in accordance with Section 6
as soon as practicable following his or her death. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

3

--------------------------------------------------------------------------------




6.Deferral. If permitted by the Committee (in its sole discretion), Grantee may
make an election to defer the issuance of the Shares issuable in accordance with
the terms and conditions set forth in a Restricted Stock Unit deferral election
form approved by the Committee. Any such deferral election must be made in the
form and manner determined by the Committee in its discretion. In the event that
the Committee determines that any attempted election fails to comply with the
terms and conditions established by the Committee or with applicable laws or
regulations, the Committee may, in its discretion, void the attempted deferral
election, modify the terms of the deferral and/or add such requirements as it
deems necessary or advisable to comply with applicable law and regulations.
Subject to the preceding, if the Grantee elects to defer the issuance of vested
Shares in accordance with this paragraph 6, payment of the deferred vested will
be made in accordance with the terms of the deferral election.
7.Payments after Death. Any distribution or delivery to be made to Grantee under
this Agreement will, if Grantee is then deceased, be made to Grantee's
designated beneficiary, or if no beneficiary survives Grantee, the administrator
or executor of Grantee's estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8.Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Subsidiary or Affiliate) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay the minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company (or the employing
Subsidiary or Affiliate) with respect to the Shares, unless the Company, in its
sole discretion, requires the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. No fractional Shares will be withheld or issued
pursuant to the grant of Restricted Stock Units and the issuance of Shares
hereunder. Notwithstanding any contrary provision of this Agreement, no
certificate representing the Shares will be issued to Grantee, unless and until
all income, employment and other taxes which the Company determines must be
withheld with respect to such Shares have been withheld. Grantee will
permanently forfeit the Restricted Stock Units if the Grantee fails to comply
with his or her obligations in connection with the payment of required tax
withholding described in this Section. All income and other taxes related to the
Restricted Stock Unit award and any Shares delivered in payment thereof are the
sole responsibility of the Grantee. If tax obligations are satisfied by
withholding from Shares otherwise deliverable to the Grantee, the Grantee is
deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying tax obligations due in connection with the
Restricted Stock Units.
9.Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.
10.No Effect on Service. Grantee acknowledges and agrees that the vesting of the
Restricted Stock Units pursuant to Section 3 hereof is earned only by Grantee
continuing to provide Continuous Service through the applicable vesting dates
(and not through the act of being hired or acquiring Shares hereunder). Grantee
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Grantee continuing to provide
Continuous Services for the vesting period, for any period, or at all, and will
not interfere with Grantee's right or the right of the Company (or the Affiliate
or Subsidiary employing or retaining Grantee) to terminate Grantee's Continuous
Service at any time, with or without cause.
11.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Informatica Corporation, 100
Cardinal Way, Redwood City, California, 94063, or at such other address as the
Company may hereafter designate in writing.
12.Grant is Not Transferable. Except to the limited extent provided in Section
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

4

--------------------------------------------------------------------------------




13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
14.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Grantee (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
16.Administrative Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee's consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
19.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
20.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Grantee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
of the Code in connection to this Award of Restricted Stock Units.
21.Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.



5